Case: 16-12934    Date Filed: 12/22/2016   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12934
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cv-01099-EAK-TGW


JAMES M. EARLEY,

                                              Plaintiff - Appellant,

versus

LIBERTY LIFE ASSURANCE COMPANY OF BOSTON,
LOWES HOME CENTERS, INC.,
SEDGWICK CMS,

                                              Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 22, 2016)



Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.
                 Case: 16-12934        Date Filed: 12/22/2016       Page: 2 of 5




PER CURIAM:



       James Earley appeals the district court’s denial of his motion to reopen, filed

pursuant to Fed. R. Civ. P. 60(b)(6). No reversible error has been shown; we

affirm.

       Briefly stated, Earley filed this civil action against his former employer,

Defendant Lowe’s Home Centers, Inc., in March 2013. In his pro se complaint,

Earley asserted that he was entitled to certain benefits under workers’

compensation insurance, long-term disability insurance, and unemployment

insurance policies. In July 2013, the district court granted Defendant’s motion to

dismiss with leave to amend. Earley later filed a document that the district court

construed as an amended complaint.

       On 7 November 2013, the district court dismissed Earley’s amended

complaint. To the extent Earley purported to assert a claim under the Employment

Retirement Income Security Act of 1974 (“ERISA”), the district court dismissed

the claim with prejudice and without leave to amend. 1



1
  The district court construed liberally Earley’s complaint as also attempting to assert state law
claims for workers’ compensation and for unemployment compensation, and a claim under the
Americans with Disabilities Act (“ADA”). In its 7 November 2013 order, the district court
dismissed without prejudice Earley’s state law claims and deferred ruling on the ADA claim,
instructing Earley to file evidence that he had exhausted his administrative remedies. Earley
filed no response. In April 2014, the district court dismissed the case in its entirety.
                                                 2
               Case: 16-12934      Date Filed: 12/22/2016    Page: 3 of 5


      On 12 January 2016 -- over two years after the district court dismissed

Earley’s ERISA claim -- Earley filed, by counsel, a motion to reopen pursuant to

Federal Rule of Civil Procedure 60(b). Earley sought relief from the dismissal so

he could continue to pursue his ERISA claim. In support of his motion, Earley

alleged he never received a copy of the district court’s 7 November order and, thus,

had demonstrated “excusable neglect.” In a reply brief, Earley asserted further that

he “suffers from mental impairment affecting his memory caused, in part, by two

strokes suffered in the pertinent time period.” The district court denied Earley’s

motion to reopen.

      We review only for abuse of discretion a district court’s denial of a Rule

60(b) motion. Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984).

      Under the catchall provision of Rule 60(b)(6), “the court may relieve a party

. . . from a final judgment, order, or proceeding for . . . any other reason that

justifies relief.” Fed. R. Civ. P. 60(b)(6). We have said that Rule 60(b)(6) relief

“is an extraordinary remedy which may be invoked only upon a showing of

exceptional circumstances.” Griffin, 722 F.2d at 680. Ultimately, the decision

about “whether to grant the requested relief is . . . a matter for the district court’s

sound discretion.” Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006). That a

grant of a Rule 60(b)(6) motion “might have been permissible or warranted” is not

enough: instead, the denial of the motion “must have been sufficiently unwarranted


                                            3
               Case: 16-12934     Date Filed: 12/22/2016     Page: 4 of 5


as to amount to an abuse of discretion.” Id. In other words, a party seeking relief

bears a heavy burden of demonstrating “a justification so compelling that the

district court was required to vacate its order.” Id. (alteration omitted).

      Earley has failed to satisfy his burden of demonstrating “extraordinary

circumstances” warranting relief. In support of his motion, he first contends that

he never received the district court’s 7 November 2013 dismissal order. The

record evidences, however, that this lack of receipt was due at least in part to

Earley’s failure to notify timely the district court of his change in address. Given

Earley’s failure to keep his address current -- despite the district court’s earlier

express instruction to Earley about his obligation to notify the court about address

changes -- we cannot say that his alleged failure to receive the dismissal order

constitutes a sufficiently compelling justification to require relief under Rule

60(b)(6).

      Earley also contends that his medical condition constitutes sufficient

“extraordinary circumstances.” In particular, Earley suffered from two strokes, the

earliest of which occurred in July 2014. In denying Earley’s motion to reopen, the

district court recognized that Earley’s medical condition may help to explain the

over two-year delay in filing his motion to reopen. But because Earley’s first

stroke occurred more than six months after the court dismissed with prejudice

Earley’s ERISA claim, the district court concluded that Earley’s medical condition


                                            4
              Case: 16-12934     Date Filed: 12/22/2016   Page: 5 of 5


had no bearing on Earley’s failure in his original and amended complaints to state

a claim under ERISA or on Earley’s failure to comply otherwise with court orders.

On this record, we cannot conclude that the district court’s ruling constituted an

abuse of discretion.

      AFFIRMED.




                                          5